Judgment, Supreme Court, New York County (Philip M. Grella, J.), rendered November 4, 2004, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant failed to preserve his present challenge to the language employed by the court in its Allen charge (Allen v United States, 164 US 492 [1896]), and we decline to review it in the interest of justice. In any event, the charge was neither imbalanced nor coercive (see People v Alvarez, 86 NY2d 761, 763 [1995]). Concur—Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.